IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


O.B.,                                         : No. 255 WAL 2018
                                              :
                      Respondent              :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
               v.                             :
                                              :
                                              :
C.W.B.,                                       :
                                              :
                      Petitioner              :


                                        ORDER



PER CURIAM

        AND NOW, this 17th day of August, 2018, the Petition for Allowance of Appeal is

DENIED, and the Motion to Proceed In Forma Pauperis is GRANTED.